'7,o tuijr,,- ..vJAL                              08/17/2021


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                     Case Number: DA 21-0195



                                        DA 21-0195

                                                                                FILED
IN RE THE MARRIAGE OF:
                                                                                AUG 1 7 2021
TIFFANEY GRIGG,                                                               Bowen Greenwood
                                                                            Clerk of Suprerna Court
                                                                               State of Montana

             Petitioner and Appellee,
                                                                        ORDER
       and

PETER GRIGG,

             Respondent and Appellant.


       Appellant has filed a second 30-day motion for extension time to file a revised
opening briefin the captioned matter. On July 2,2021, Appellant's brief was sent back for
deficiencies, and Appellant was given until July 22 to file the revised brief. Appellant filed
a motion for extension of time and was given until August 23, 2021, to file the opening
brief. The Court ordered that no further extensions would be granted.
       IT IS HEREBY ORDERED that Appellant's second motion for a 30-day extension
oftime is DENIED. Appellant shall have until September 7, 2021, within which to file his
opening brief.
       The Court will not entertain any further extensions. If the brief has not been filed
by September 7, 2021, this matter will be dismissed with prejudice.
       DATED this 3- day of August, 2021.
                                                  For the Court,




                                                                    Chief Justice